DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The remarks on pg. 6 argue that the combination of references would not disclose the “at least 50% of the amount of dust in the first stream” as taught by the combination of references cited because Heidenreich, the primary reference, employs a membrane filter upstream of the claimed catalyzed foam filter.
	This is respectfully contended.
	The first stream is before the foam catalyzed filter and not before any and all filters upstream of the foamed filter.  Therefore, the “first gas stream” of the claim is the stream prior to contact with the foam catalyzed filter which is 100 in Fig. 4 and 5).  As to the dust concentration, the dust concentration after the first filter 92 (Fig. 4) but prior to entering the catalyzed foam at 100 of Fig. 4 should have a dust concentration overlapping “ at least 5 mg/Nm3”.  Although it is posited that the current rejection supports this feature, this feature is nonetheless known and would be obvious and present in the situation of Heidenreich.
	Specifically, Schoubye (US Pat.: 5198206) describes use of a dust filter at 4 in a plant stream and explains that after entering the filter, the dust concentration can be less than 20 mg/Nm3 or below 5 mg/Nm3 and that the filter is a membrane-type filter (col. 3, lines 65-68 to col. 4, lines 1-4).


	Nonetheless, these claims were secondarily rejected under Platvoet, Dekker, Curtius and Boorse in a secondary rejection 

	The remarks argue on pg. 8 that the combination of the above is problematic because of the Dekker reference.  Specifically, Dekker was relied upon to disclose use of a foam catalyst support instead of a mesh-one.
	The remarks argue that Dekker claims an entangled fiber catalyst support, citing to para. 31 and not a foamed material (see pg. 8 of remarks, middle pg).
	This is respectfully acknowledged.  Dekker explains in the background section that catalyst substrates are known to be both woven and non-woven materials that are shaped into a variety of shapes such as: sponge, foam, foil, mesh, webbing and gauze (para. 5).  The wire structure used in all of these types are often insufficient in strength however (para. 6).  Therefore Dekker describes a means to make a wire fibre material that is stronger (see 7, 30).  Paragraph 31 of Dekker describes entangled fibers that are shaped into a roll as one embodiment of their strengthened fibers.  However Dekker acknowledges other shapes and configurations.
	The last paragraph of pg. 8 of the remarks argues that “there is no indication in Dekker that foam catalyst is a known and effective equivalent for NOx reduction”.

	On those substrates, Dekker describes depositing the catalyst material on the substrate (para. 49).  The reference explains that the catalyst described can be suitable for use in a number of processes, to include DeNOx (para. 63).  Therefore, as a complete reference, Dekker explains that fibrous materials may be shaped to any known shape, one of these is a foam material that is known in the art and can be used for a number of processes, such as DeNOx.
	Use of the catalyst in Dekker for Fischer-Tropsch processes is just one use.
	Therefore the combination of Dekker with Platovet is combinable because both describe use of their catalyst for NOx removal.
	As to the argument at the bottom of pg. 9, Dekker does describe use of their catalyst for deNOx use and also explains that their improved catalyst material can be shaped anyway (see above) and one of those known ways is a foam (see para. 5).

	Page 10 of the remarks argues the combination of the references.  Specifically, the remarks argue the combination of Boorse, which is used in treatment of engine exhaust with Platvoet, which is used to treat industrial exhaust.  
	This is respectfully contended.  Platovet describes use of a mesh, Dekker explains that foams are useable in these same-types of processes.  Boorse is relied upon to disclose how much dust is known to pass through foam substrates with NOx catalyst deposited thereon.  But the use of the material is not combined.  The use of a foam substrate with a catalyst in an automobile would function to pass as much dust through as an industrial processes.  
	Curtis is used to explain how much dust is known to be in these types of exhaust gas streams prior to filtration and prior to treatment by catalytic reduction.
	For the argument on pg. 11 regarding the combination of Platvoet, Dekker, Curtius and Boorse and the use of foam in Boorse automobile exhaust with the industrial application in Platovoet, the response above is respectfully re-iterated.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732